NUMBER 13-12-00434-CR

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                               IN RE EUGENIO MARTINEZ


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

           Before Chief Justice Valdez and Justices Garza and Vela
                     Memorandum Opinion Per Curiam1

       Relator, Eugenio Martinez, proceeding pro se, filed a petition for writ of

mandamus on July 9, 2012. Through this original proceeding, relator requests that we

direct the trial court to process relator’s motion for out-of-time appeal.               This Court

previously affirmed relator’s conviction for the felony offense of retaliation.                  See

Martinez v. State, No. 13-03-00743-CR, 2005 Tex. App. LEXIS 6136, at *1 (Tex. App.—

Corpus Christi Aug. 4, 2005, mem. op., not designated for publication).



       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       Article 11.07 vests jurisdiction over post-conviction relief from otherwise final

felony convictions in the Texas Court of Criminal Appeals. See TEX. CODE CRIM. PROC.

ANN. art. 11.07 (West Supp. 2011); Board of Pardons & Paroles ex rel. Keene v. Court

of Appeals for Eighth Dist., 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re Watson,

253 S.W.3d 319, 320 (Tex. App.—Amarillo 2008, orig. proceeding).                 The courts of

appeals have no role in criminal law matters pertaining to proceedings under article

11.07 and have no authority to issue writs of mandamus in connection with such

proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.07, §§ 3; 5; Ater v. Eighth Court

of Appeals, 802 S.W.2d 241, 242 (Tex. Crim. App. 1991) (orig. proceeding); In re

Briscoe, 230 S.W.3d 196 (Tex. App.—Houston [14th Dist.] 2006, orig. proceeding); In re

McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).

       The Court, having examined and fully considered the petition for writ of

mandamus and the applicable law, is of the opinion that we lack jurisdiction over this

matter. Accordingly, relator's petition is dismissed for lack of jurisdiction.


                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).
Delivered and filed the
9th day of July, 2012.




                                              2